[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 09-10617                  Dec. 15, 2009
                          ________________________          THOMAS K. KAHN
                                                                CLERK
                     D. C. Docket No. 04-03294-CV-CAP-1

FEDERAL TRADE COMMISSION,

                                           Plaintiff-Counter-Defendant-Appellee,

                                     versus

NATIONAL UROLOGICAL GROUP, INC.,
d.b.a. Warner Laboratories,

                                          Defendant-Counter-Claimant-Appellant,

NATIONAL INSTITUTE FOR CLINICAL
WEIGHT LOSS, INC.,

                                                    Defendant-Counter-Claimant,


HI-TECH PHARMACEUTICALS, INC.,
corporations,
JARED WHEAT, THOMASZ HOLDA,
individually and as officers of the corporations,
STEPHEN SMITH, individually and as officer of
National Urological Group, Inc., and National
Institute for Clinical Weight Loss, Inc.,
TERRILL MARK WRIGHT, M.D., individually.,

                                                         Defendants-Appellants,
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                (December 15, 2009)

Before DUBINA, Chief Judge, BIRCH and BLACK, Circuit Judges.

PER CURIAM:

      After having thoroughly reviewed the record, the briefs and having heard

oral argument in this case, we are of the opinion that the well-reasoned decision

and the judgement of the district court should be and is AFFIRMED.




                                          2